Citation Nr: 9919573	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-polio syndrome.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to July 
1971, and from September 1975 to October 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


REMAND

Service connection for post-polio syndrome was denied by the 
RO in a September 1997 rating decision.  The Board remanded 
the appeal in July 1998 for an additional examination and 
medical opinion.  The RO complied with the Remand and issued 
a Supplemental Statement of the Case in September 1998 that 
denied service connection for post-polio syndrome.

In May 199, the appellant submitted a private medical 
statement directly to the Board.  The RO has not had an 
opportunity to review this evidence and it is not duplicative 
of any prior submissions.  No waiver of RO consideration 
accompanied this submission.  The appellant has not submitted 
a waiver which would allow the Board to review the evidence.  
See 38 C.F.R. § 20.1304(c) (1998). 

Accordingly, this claim is REMANDED for the following:

The RO should review the private medical 
evidence submitted to the Board in April.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





